BEAM, Circuit Judge,
concurring and dissenting.
Congress discovered that America’s rail transportation system was being regulated out of business by the Interstate Commerce Act. In response, it enacted the Staggers Rail Act of 1980, Pub.L. No. 96-448, 94 Stat. 1895, which, as the court notes, specifically authorizes railroads to enter into special contracts for rail transportation services. Burlington Northern (BN), under this authorization, developed this Certificate of Transportation (COT) program in an effort to more efficiently, and profitably, use its fleet of grain cars, while, at the same time, fulfilling its common carrier obligation to all shippers. In this adversary proceeding, the Interstate Commerce Commission (ICC) found that BN’s effort was successful. This court, in violation of Chevron U.S.A Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984) says, maybe not. With this, I disagree.
The court concedes that Congress has given the ICC “the task of clarifying, on a case-by-case basis” what railway service is necessary to meet a common carrier’s obligation. The majority states, supra at 8, that this court has a role in that task. The statute and the admonitions of Chevron are to the contrary. “[I]f the statute is ... ambiguous with respect to the specific issue, [the requirements of the common carrier obligation] the question for the court is whether the agency’s answer is based on a permissible construction of the statute.” Chevron, 467 U.S. at 843, 104 S.Ct. at 2782. The contours of the common carrier obligation are not clearly defined in the Interstate Commerce Act. It is, thus, an ambiguous term left to interpretation by the ICC. Here, the Commission has determined that the obligation has been met by BN. On the facts adduced, this is clearly a permissible decision. We have no basis for interference. Accordingly, I would affirm the decision of the ICC.